Citation Nr: 1235845	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-38 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected lichen planus.

2,  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1980 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Los Angeles RO.

In her December 2006 Substantive Appeal, the Veteran requested a hearing.  Although she was notified of the date and time of the hearing, she did not appear or request to another hearing.

In an October 2008 rating decision, the RO increased the rating for the service-connected lichen planus to 10 percent, effective on June 18, 2004.  

In December 2011, the Board remanded the matter for to the RO additional development.  

The issue of service connection for psoriasis is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC,  


FINDING OF FACT

The service-connected lichen planus is not shown to involve more than 5 percent of the Veteran's total body area or 5 percent of an exposed area or require the use of corticosteroids for more than 6 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected lichen planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.118 including Diagnostic Code (Code) 7806 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The November 2004 letter provided the Veteran with notice of VA's duties to notify and assist her in the development of her claim consistent with the laws and regulations outlined above.  

In this regard, the letter informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim, and the assistance that VA would provide to obtain information and evidence in support of her claim.  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are adequate for rating the service-connected disability.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty is met. 


Legal Criteria and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings may be appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The service-connected skin disability is rated under Code 7899-7806.  (Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The RO rated the Veteran's disability by analogy.  When a specific disability is not list in the rating schedule, it can be rated under a closely related disability with similar affected functions and closely analogous anatomical localization and symptomatology.  See 38 C.F.R. § 4.20 (2011). 

When an unlisted disease, injury, or residual condition is encountered and must be rated by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27 

Under Diagnostic Code 7806, for eczema or dermatitis, a 50 percent rating is assigned when there is evidence of disability which affects more than 40 percent of the entire body or more than 40 percent of exposed areas or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

A 30 percent rating is assigned when there is evidence of skin disability which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas or for systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 10 percent rating is assigned when there is evidence of the skin disability which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A February 2005 VA treatment record indicated that the Veteran had a single lesion on her right medial foot that was very itchy.

At an August 2005 VA examination, the Veteran indicated that her skin disability did not affect her activities of daily living and denied having any functional impairment as a result of the disability.  She also had not lost any time from work due to her disability.  

An examination of the Veteran's head revealed evidence of hyperpigmented eruptions along the hairline on the right temple that was less than 6 square inches.  This was not disfiguring and barely visible.  The eruptions were soft, elevated, and nontender.  

The percentage involved was approximately 2 percent of the exposed area and less than 1 percent of the total body area.  There was no evidence of exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The skin lesions were not manifestations of a systemic disease and they were not manifestations of a nervous disorder.

An examination of the right hand revealed evidence of similar lesions on the dorsal aspect of the hand that were approximately 1 x .5 cm.  The eruptions were soft, not disfiguring, and nontender.  There was no evidence of hypopigmentation, crusting or exfoliation, tissue loss, induration, limitation of motion, or abnormal texture.  

The lesions were not manifestations of systemic disease or a nervous disorder.  The lesions covered less than 6 square inches and the percentage of involvement was approximately 2 percent of the exposed area, which was less than 1 percent of the total body area.

There was evidence of the skin disorder on the forearms and thighs, predominantly on the right leg as well as the right foot. That covered more than 6 square inches.  These were disfiguring and nontender.  The eruptions were hyperpigmented, depressed, and round with the largest eruption measuring about 2 x 2 cm.  

The percentage of the total involvement was approximately 3 percent of the nonexposed area and about 1 percent of the total body area  there was no evidence of hypopigmentation, crusting, inflexibility, exfoliation, tissue loss, abnormal texture, or limitation of motion.  The lesions were not manifestations of a systemic disease or a nervous condition.

An examination of the lip revealed evidence of what appeared to be a scar on the right upper lip that was approximately 3 mm and not disfiguring.  It was soft and hypopigmented and less than 6 square inches.  

There was no evidence of functional limitation, instability, inflexibility, hyperpigmentation, ulceration, drainage, discharge, adherence, tissue loss, keloid formation, skin breakdown or abnormal texture.  The scar was associated with the lichen planus.

An August 2006 VA treatment record showed that the Veteran had a 5 mm hyperpigmented macule on the lateral aspect of the left medial foot and scattered old hyperpigmented macules on her upper and lower extremities.

In an October 2006 statement, the Veteran stated that the VA examination report was in error because it stated that she did not use medication for her skin condition.  She reported using a topical ointment or medical tape to treat new eruptions and getting a new prescription approximately every year when the old prescription becomes ineffective.  

A January 2007 VA treatment record indicated that  the Veteran had a hyperpigmented patch that was slightly scaly on her left foot.  Her arms and legs also had hyperpigmented patches and papules.

In September 2008, the Veteran reported that she had had 7 eruptions during the past 2 years that were primarily on her legs.  She used Cordran skin tape and Flurandrenolide to treat them.

At a January 2012 VA examination, the Veteran reported that her treatment had been working well recently and denied having any active lesions.  She used topical steroids when she first noted a flare-up and had 2 flare-ups in the past year that resolved after 4 days.  There was no evidence of lesions during her past two dermatology visits.  

The examiner noted that the Veteran used topical corticosteroids for less than 6 weeks during the past 12 months.  She did not have any procedures or other treatments during the past year or any debilitating episodes.  The examination did not reveal any evidence of active lesions.

Throughout the appeal, the Veteran's service-connected skin disability has been shown to involve at least 5 percent of her entire body area or exposed area.  While she reports using corticosteroids for less than 6 weeks during a 12 month period, this was not of the service-connected lichen planus.  

The criteria for a higher rating are shown to require the longer use of corticosteroids or involvement of at least 20 percent of the entire body area of exposed areas for the service-connected lichen planus.   

The Board also considered Codes 7815, 7816, and 7817 since they provide higher ratings but the criteria for higher ratings under these Codes are also not met.  See 38 C.F.R. § 4.118. 

Thus, on this record, a rating in excess of 10 percent may be assigned for the service-connected lichen planus.

The Board has also considered whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Thun outlines a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In the present case, the service-connected lichen planus is not shown to be productive of an unusual or exceptional disability picture as to render the application of the established rating criteria impractical in this case. 

The Veteran's primary symptoms associated are contemplated in the assigned rating.  The VA examiners have also not identified significant findings due to the service-connected lichen planus.

Since the schedular criteria are adequate, it is not necessary to proceed to the second step or third steps of the analysis.  See Thun, supra.  Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

An increased rating in excess of 10 percent for the service-connected lichen planus is denied.  


REMAND

In the February 2005 rating decision, the RO denied the Veteran's claim of service connection for psoriasis.  

In her Notice of Disagreement, the RO expressed disagreement with the rating decision in that it noted that she was not using medication to treat her service-connected lichen planus.  

The most recent VA examination in January 2012 showed that the Veteran suffered from psoriasis and confirmed that it was well controlled with continued the use of topical steroids as needed.  

On further review, the Board finds that the Veteran did submit a timely Notice of Disagreement as the denial of the claim of service connection for psoriasis.  

To the extent that the evidence does not fully address the date of onset or the likely etiology of the claimed psoriasis, further development as to this matter is required.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:  

1.  The RO take appropriate steps to contact the Veteran in order to have her provide information referable to all VA or non-VA treatment received for the claimed psoriasis since service.  Based on her response, the RO take all indicated action to obtain copies of any outstanding records from any identified healthcare provider. 

The Veteran should be notified that she may submit medical evidence or clinical records to support her claim.   

2.  After completing all indicated action, the RO then should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


